70Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 3/29/2022 has been entered.  Claims 1-10, 14, 16, 18, 20, 22, 24, 26, 28, 30, and 38 remain pending. No claims are added or canceled herein. Claims 1 and 38 are amended.  Claims 1 and 38 are independent.
Response to Arguments
New grounds of rejection in this office action in response to claim amendments made.  Examiner addresses applicant remarks for clarity of the record and to aid in compact prosecution.
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. 
Applicant submits that Wigren-1 does not teach "the new vertical surface model being a translated and scaled version of an initial vertical surface model".  Examiner respectfully disagrees.
Examiner notes that that claim 1 and 38 do not further describe or limit the “initial vertical surface model” and  “initial vertical surface model” is not a routine term in the art thus this is a broad term and open to interpretation.  The applicant specification does not describe “Initial vertical surface model” in a limited manner and only in an exemplary manner.  
Examiner notes that the applicant specification and also dependent claims describe initial vertical surface model as: “the information that defines the initial vertical surface model comprises, for each cell of the plurality of cells: information that defines the polygon that represent the cell in a horizontal dimension, where this information comprises information that defines a latitude and longitude of each of the plurality of corners of the polygon; and  information that defines a plurality of altitude values for the plurality of corners of the  polygon, respectively, where together the plurality of altitude values and the plurality of corners form augmented corners of the polygon”
Examiner notes that this description of initial surface model corresponds with the examiner interpretation of the operations of "scaling" and "translated," as applied to surface modeling elements (namely, "the computed ellipse," "the altitude uncertainty," "the factor," "the polygon corners," and "the polygon coordinates") See Wigren-1 Fig. 6 210 220 230 [0059] first positioning data is transformed in step 220 into second positioning data of a second format Figs. 2A-B, 3A-B, 8 and 9, [0036], [0037], [0070], [0079], [0090], [0139] scaling and [0082]-[0083] translating). 
Additionally, for compact prosecution, examiner notes the following deficiencies in the claim. Examiner notes broad claim language “signaling, from the first network node to a second node information comprising information that relates to a new vertical surface mode” as recited in claim 1 and 38 (emphasis added).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 14 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1.
Regarding Claims 1 and 38, Wigren-1 discloses A method of operation of a first network node for signaling information related to wireless device positioning in a cellular communications network (See Wigren-1 Fig. 4, 6, [0045]-[0046] [0059]), comprising: 
generating a new vertical surface model (See Wigren-1 Fig. 6, Fig. 11 220 [0059], [0062] [0142] Transform 1st Positioning Data into 2nd Positioning Data) for a plurality of cells in a cellular communications network (See Wigren-1 Fig. 4, [0045] cells 15; [0047]-[0048] “cell ID” device thus implied for plurality of cells), the new vertical surface model being a translated and scaled version (See Wigren-1 Fig. 6 210 220 230 [0059] first positioning data is transformed in step 220 into second positioning data of a second format Figs. 2A-B, 3A-B, 8 and 9, [0036], [0037], [0070], [0079], [0090], [0139] teaching scalar parameters in format conversion and [0082]-[0083] “ the polygon corners are translated so that the center of gravity of the polygon is moved to the origin..” teaching translating) of an initial vertical surface model (See Wigren 1 Fig. 6, Fig. 10 210 [0059] [0109] 1st 3D Positioning Data of First Format); and
signaling (See Wigren-1 Fig. 6 230 Report 2nd Positioning Data) , from the first network node (See Wigren-1 Fig. 5A  [0047] Positioning Node 32) to a second node (See Wigren-1 Fig. 5A [0049] receiving side, at a second node 12), information that relates to a new vertical surface model (See Wigren-1 Fig. 1 [0113]-[0115] 3GPP ellipsoid point with altitude and uncertainty ellipsoid reported to the end user in LTE as a `Position Data` information element Fig. 10, [0109]; [0132]-[0133] when `ellipsoid point with altitude and uncertainty ellipsoid` is used together with `Position Data’)  for the plurality of cells in the cellular communications network (See Wigren-1 Fig. 4 cellular network 100 cells 15 [0045]-[0046]).

Regarding Claim 2, Wigren-1 discloses wherein the information that relates to the new vertical surface model comprises: 
information that defines the initial vertical surface model for the plurality of cells in the cellular communications network (See Wigren-1 Fig. 1 [0113]-[0115] 3GPP ellipsoid point with altitude [initial model] and uncertainty ellipsoid reported to the end user in LTE as a `Position Data` information element Fig. 10, [0109]), 
where for each cell of the plurality of cells, the initial vertical surface model: 
is based on a polygon that represents the cell where the polygon comprises a plurality of corners augmented with altitude values (See Wigren-1 where ellipsoid point with altitude [initial model] is converted from and therefore based on polygon with altitudes Fig.1, [0101]-[0102] with a 2D polygon computed, measured altitude information of the clustered measurement points r.sub.j.sup.m,p can now be used to augment each polygon corner with an altitude Fig. 10, [0109] FIG. 10 illustrates a flow diagram of an embodiment of a positioning data providing step 210 of a method for positioning reporting. In step 211, lateral coordinates of the corner points are determining from lateral coordinates of clustered position measurements); and 
defines altitudes for positions at points within an interior of the polygon (See Wigren-1 Fig. 10, [0109] In step 212, a respective altitude of each of the corner points is calculated); 
and 
information that defines a transformation of the initial vertical surface model into a new vertical surface model (See Wigren-1 where point with uncertainty cylinder [new model] is a transformation of point with uncertainty ellipsoid [initial model] [0132]-[0133] when `ellipsoid point with altitude and uncertainty ellipsoid` is used together with `Position Data`, indicating that `fingerprinting/AECID` has been used to arrive at the result, enforces the reported geographical format to be interpreted as a `point with uncertainty cylinder).

Regarding Claim 4, Wigren-1 discloses wherein the information that defines the initial vertical surface model comprises, for each cell of the plurality of cells: 
information that defines the polygon that represents the cell in a horizontal dimension  (See Wigren-1 Fig. 1 [0113]-[0115] 3GPP ellipsoid point with altitude [initial model] and uncertainty ellipsoid reported to the end user in LTE as a `Position Data` information element Fig. 10, [0109]), the information that defines the polygon comprising information that defines a latitude and longitude of each of the plurality of corners of the polygon (See Wigren-1 where ellipsoid point with altitude [initial model] is converted from and therefore based on polygon with altitudes; Fig. 1 Latitude Longitude; Fig. 7 224 [0063] In step 224, lateral coordinates, with respect to the base plane, of the centre point are set to be equal to the centre lateral coordinates, with respect to the base plane, of the elliptic base); and 
information that defines a plurality of altitude values for the plurality of corners of the polygon, respectively, where together the plurality of altitude values and the plurality of corners form augmented corners of the polygon (See Wigren-1 Fig. 7 225 [0063] An altitude of the centre point along a normal to the base plane is computed in step 225, based on centre of gravity properties of the corner points. This altitude thus represents the altitude associated with the centre point in the lateral direction; Fig. 10, [0109] In step 212, a respective altitude of each of the corner points is calculated). 

Regarding Claim 5, Wigren-1 discloses wherein the information that relates to the new vertical surface model further comprises a new format indicator (See Wigren-1 [0132]-[0133] “additional information carried by the `Position Data` information element” as indicates the new format of “ellipsoid point with altitude and uncertainty cylinder`).

Regarding Claim 6, Wigren-1 discloses wherein the information that relates to the new vertical surface model further comprises: 
a model degree of an x-coordinate (See Wigren-1 [0061] the elliptic cylinder base is adapted to the lateral coordinates of the polygon corners); 
a model degree of a y-coordinate (See Wigren-1 [0061] the cylinder height is thereafter added taking the altitude coordinate of the polygon corners into account); and 
an indicator of whether the information comprises information regarding virtual boundary points in addition to the plurality of corners of the polygon that represent the cell (See Wigren-1 [0132]-[0133] “additional information carried by the `Position Data` information element” as indicates the new format of “ellipsoid point with altitude and uncertainty cylinder` where structure meets function of recited indictator).  

Regarding Claim 7, Wigren-1 discloses wherein the information that defines the initial vertical surface model comprises, for each cell of the plurality of cells: 
information that defines the polygon that represents the cell in a horizontal dimension (See Wigren-1 Fig. 1 [0113]-[0115] 3GPP ellipsoid point with altitude [initial model] and uncertainty ellipsoid reported to the end user in LTE as a `Position Data` information element Fig. 10, [0109]), the information that defines the polygon comprising information that defines a latitude and longitude of each of the plurality of corners of the polygon (See Wigren-1 where ellipsoid point with altitude [initial model] is converted from and therefore based on polygon with altitudes; Fig. 1 Latitude Longitude; Fig. 7 224 [0063] In step 224, lateral coordinates, with respect to the base plane, of the centre point are set to be equal to the centre lateral coordinates, with respect to the base plane, of the elliptic base); and 
a bi-polynomial parameter vector that comprises a plurality of unknowns in the initial vertical surface model (See Wigren-1 [0138]-[0139] equations 32 and 33 providing the unknowns of the polygon with altitude).

Regarding Claim 8, Wigren-1 discloses wherein the information that relates to the new vertical surface model further comprises a new format indicator (See Wigren-1 [0132]-[0133] “additional information carried by the `Position Data` information element” as indicates the new format of “ellipsoid point with altitude and uncertainty cylinder`).

Regarding Claim 9, Wigren-1 discloses wherein the information that relates to the new vertical surface model further comprises: 
a model degree of a x-coordinate (See Wigren-1 [0061] the elliptic cylinder base is adapted to the lateral coordinates of the polygon corners); 
a model degree of a y-coordinate (See Wigren-1 [0061] the cylinder height is thereafter added taking the altitude coordinate of the polygon corners into account); and 
an indicator of whether the information comprises information regarding virtual boundary points in addition to the plurality of corners of the polygon that represent the cell (See Wigren-1 [0132]-[0133] “additional information carried by the `Position Data` information element” as indicates the new format of “ellipsoid point with altitude and uncertainty cylinder` where structure meets function of recited indictator).  

Regarding Claim 14, Wigren-1 discloses wherein the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is an end user (See Wigren-1 Fig. 5A, [0049] second node 12),  and wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of Siomina; Iana et al. US 20130337767 A1.

Regarding Claim 10, Wigren-1 discloses wherein the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32),  and the second node is a wireless device or a radio access node (See Wigren-1 Fig. 5A, [0049] second node 12), and 
wherein if the second node is a wireless device, signaling the information comprises signaling the information via a Long Term Evolution interface (See Wigren-1 Fig. 4, [0049] The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE), and
wherein if the second node is a radio access node, signaling the information via a Long Term Evolution Positioning interface (See Wigren-1 Fig. 4, [0049] The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).
	Wigren-1 does not explicitly disclose Long Term Evolution Positioning Protocol, LPP, interface or its Fifth Generation, 5G, counterpart or Long Term Evolution Positioning Protocol Annex, LPPa, interface or its Fifth Generation, 5G, counterpart.
Siomina teaches Long Term Evolution Positioning Protocol, LPP, interface or its Fifth Generation, 5G, counterpart or Long Term Evolution Positioning Protocol Annex, LPPa, interface or its Fifth Generation, 5G, counterpart (See Siomina [0021] The LTE Positioning Protocol (LPP) and LTE Positioning Protocol annex (LPPa) are protocols used for carrying out positioning in the control-plane architecture in LTE.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Siomina, in order so positioning results can be flexibly delivered (Siomina [0046]).

Regarding Claim 16, Wigren-1 discloses wherein the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32) and the second node is a Public Safety Answering Point, PSAP, or other emergency center (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning).
	Wigren-1 does not explicitly disclose wherein signaling the information comprises signaling the information via one or more PSAP interfaces for E-911 signaling.
Siomina teaches wherein signaling the information comprises signaling the information via one or more PSAP interfaces for E-911 signaling (See Siomina [0097] signals the UE positioning result to the LCS client, which in this example is an Emergency Center or PSAP.
[0148] the positioning information can be obtained from a memory or database in or accessed by an RBS or another network node (e.g., a PSAP or an operations and maintenance (O&M) node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Siomina, in order so positioning results can be flexibly delivered (Siomina [0046]).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of Wigren; Torbjorn	US 20100075696, herein referred to as Wigren-2.

Regarding Claim 18, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is a positioning database in a Radio Access Network, RAN, or Core Network, CN of the cellular communications network (See Wigren-1 Fig. 5A, [0049] second node 12).
	Wigren-1 does not explicitly disclose wherein signaling the information comprises signaling the information via a proprietary interface.
Wigren-2 teaches wherein signaling the information comprises signaling the information via a proprietary interface (See Wigren-2 [0049], [0055], [0056], [0081] teaching use of proprietary interfaces for signaling)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Wigren-2, in order to transfer of data related to positioning (Wigren-2 [0005]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of Moshfeghi; Mehran US 20130030931 A1

Regarding Claim 20, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning) wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).
	Wigren-1 does not explicitly disclose the second node is a positioning database in a cloud, and wherein signaling the information comprises signaling the information via an interface to a cloud.
Moshfeghi teaches second node is a positioning database in a cloud, and wherein signaling the information comprises signaling the information via an interface to a cloud (Moshfeghi [0164]  the POS device 1104 and the location module 1106 may be implemented on a remote computer system coupled to the RFID readers 1102a-c over a wide area network, such as the Internet.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Moshfeghi, in order to process location based payments (Moshfeghi [0011]).

Claims 22, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of SHU; Di et al. US 20200241106

Regarding Claims 22 and 30, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is a positioning database in a Radio Access Network, RAN, or Core Network, CN (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning) wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).	
Wigren-1 does not explicitly disclose wherein the first network node is a positioning node located in a cloud wherein signaling the information comprises signaling the information via an interface from a cloud.
Shu teaches second node is a positioning database in a cloud, and wherein signaling the information comprises signaling the information via an interface to a cloud (See Shu Fig. 2(b) [0038]-[0041] teaching sending receiving OTDOA assistance information between AECID server, network nodes and user equipment   [0052] teaching nodes may be interchangeable including remote server, core network, neighboring network, etc and accompanying interfaces.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Shu, in order to provide better assistance data for usage in OTDOA positioning (Shu [0011]).

Regarding Claim 26, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is a Public Safety Answering Point, PSAP, or other emergency center (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning) wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).	
Wigren-1 does not explicitly disclose the first network node is a positioning node located in a cloud or a cloud based positioning database wherein signaling the information comprises signaling the information via an interface from a cloud.
Shu teaches the first network node is a positioning node located in a cloud or a cloud based positioning database wherein signaling the information comprises signaling the information via an interface from a cloud. (See Shu Fig. 2(b) [0038]-[0041] teaching sending receiving OTDOA assistance information between AECID server, network nodes and user equipment   [0052] teaching nodes may be interchangeable including remote server, core network, neighboring network, etc and accompanying interfaces.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Shu, in order to provide better assistance data for usage in OTDOA positioning (Shu [0011]).

Regarding Claim 28, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node (See Wigren-1 Fig. 5A, [0049] second node 12 [0145] E-911 positioning) wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).	
Wigren-1 does not explicitly disclose wherein the first network node is a positioning node located in a cloud and the second node is a cloud based positioning database, or wherein the first network node is a cloud based positioning database and the second node is a positioning node located in a cloud, and wherein signaling the information comprises signaling the information via a cloud internal interface.
Shu teaches wherein the first network node is a positioning node located in a cloud and the second node is a cloud based positioning database, or wherein the first network node is a cloud based positioning database and the second node is a positioning node located in a cloud, and wherein signaling the information comprises signaling the information via a cloud internal interface (See Shu Fig. 2(b) [0038]-[0041] teaching sending receiving OTDOA assistance information between AECID server, network nodes and user equipment   [0052] teaching nodes may be interchangeable including remote server, core network, neighboring network, etc and accompanying interfaces.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Shu, in order to provide better assistance data for usage in OTDOA positioning (Shu [0011]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1, in view of Edge; Stephen W. et al.	US 20070135089
Regarding Claim 24, Wigren-1 discloses the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is an end user (See Wigren-1 Fig. 5A, [0049] second node 12) and wherein signaling the information comprises signaling the information via an interface (See Wigren-1 Fig. 4, [0049] The interface 2 is typically a standardized interface).
	Wigren-1 does not explicitly disclose the first network node is a positioning node located in a cloud or a cloud based positioning database, wherein signaling the information comprises an interface from a cloud to the end user.
Edge teaches the first network node is a positioning node located in a cloud or a cloud based positioning database, wherein signaling the information comprises an interface from a cloud to the end user (Edge [0074] UE 110 then sends to E-PS 238 a SUPL_START that may include the positioning methods and capabilities supported by UE 110, the serving cell ID, measurements, a position estimate, a request for assistance data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Wigren-1 to include the noted teachings of Edge, in order for supporting emergency calls (Edge [0003]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 14 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of Copending Application No. 16971138 in view of Wigren; Torbjorn US 20130210458 A1, herein referred to as Wigren-1. 
This is a provisional nonstatutory double patenting rejection.
Regarding Claims 1-9, 14 and 38 co-pending application claims are mapped as corresponding to the limitations of instant claims in the table below, where claim features that are not recited by co-pending application claims are taught by Wigren-1 in the manner as shown in the table below.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Co-pending Application No. 16971138 to include the teachings of Wigren-1 as shown in table, in order to communicate positioning information between different nodes in a communication system (Wigren-1 [0002]).

16971096 (instant) Claims
Co-pending 16971138	/ US 20200408872 A1 Claims In view of Wigren-1
(Currently Amended) A method of operation of a first network node for signaling information related to wireless device positioning in a cellular communications network, comprising: generating a new vertical surface model for a plurality of cells in a cellular communications network, the new vertical surface model being a translated and scaled version of an initial vertical surface model; 
and signaling, from the first network node to a second node, information comprising information that relates to the new vertical surface model for the plurality of cells in the cellular communications network.

13. A method for determining a translated and scaled vertical surface model for cells in a cellular communications network, comprising: obtaining an initial vertical surface model for cells in a cellular communications network; and translating and scaling the initial vertical surface model to provide a new vertical surface model.
In view of Wigren-1 teaching signaling (See Wigren-1 Fig. 6 230 Report 2nd Positioning Data) , from the first network node (See Wigren-1 Fig. 5A  [0047] Positioning Node 32) to a second node (See Wigren-1 Fig. 5A [0049] receiving side, at a second node 12), information that relates to a new vertical surface model (See Wigren-1 Fig. 1 [0113]-[0115] 3GPP ellipsoid point with altitude and uncertainty ellipsoid reported to the end user in LTE as a `Position Data` information element Fig. 10, [0109]; [0132]-[0133] when `ellipsoid point with altitude and uncertainty ellipsoid` is used together with `Position Data’)  for the plurality of cells in the cellular communications network (See Wigren-1 Fig. 4 cellular network 100 cells 15 [0045]-[0046]).

wherein the information that relates to the new vertical surface model comprises: * information that defines the initial vertical surface model for the plurality of cells in the cellular communications network, where for each cell of the plurality of cells, the initial vertical surface model: o is based on a polygon that represents the cell where the polygon comprises a plurality of corners augmented with altitude values; and o defines altitudes for positions at points within an interior of the polygon; and * information that defines a transformation of the initial vertical surface model into a new vertical surface model.
17. The method of claim 16 wherein both the new vertical surface model and the initial vertical surface model are based on polygon corners of the polygon in the horizontal plane augmented with vertical information for each corner of the polygon.
18. The method of claim 17 wherein translating and scaling the initial vertical surface model to provide the new vertical surface model comprises translating and scaling the initial vertical surface model based on a translation vector and a scaling matrix.
In view of Wigren-1 teaching signaling (See Wigren-1 Fig. 6 230 Report 2nd Positioning Data) , from the first network node (See Wigren-1 Fig. 5A  [0047] Positioning Node 32) to a second node (See Wigren-1 Fig. 5A [0049] receiving side, at a second node 12), information that relates to a new vertical surface model (See Wigren-1 Fig. 1 [0113]-[0115] 3GPP ellipsoid point with altitude and uncertainty ellipsoid reported to the end user in LTE as a `Position Data` information element Fig. 10, [0109]; [0132]-[0133] when `ellipsoid point with altitude and uncertainty ellipsoid` is used together with `Position Data’)  for the plurality of cells in the cellular communications network (See Wigren-1 Fig. 4 cellular network 100 cells 15 [0045]-[0046]).

Claim 18 In view of Wigren-1 teaching signaling as applied above for claim 2.

Claim 18 in view of Wigren-1 teaching signaling as applied above for claim 2 and further teaching a new format indicator (See Wigren-1 [0132]-[0133] “additional information carried by the `Position Data` information element” as indicates the new format of “ellipsoid point with altitude and uncertainty cylinder`).

19. The method of claim 18 wherein the new vertical surface model is further based on virtual points on three dimensional line segments between the augmented corners of the polygon.
20. The method of claim 16 wherein the new vertical surface model is defined as:  [EQUATION]

Claim 20
See Claim 5
See Claim 5
See Claim 6
See Claim 6
14.
Claim 20 in view of Wigren-1 teaching wherein the first network node is a positioning node (See Wigren-1 Fig. 4,Fig. 5A, [0045] positioning node 32), and the second node is an end user (See Wigren-1 Fig. 5A, [0049] second node 12),  and wherein signaling the information comprises signaling the information via an end user interface (See Wigren-1 Fig. 4, [0049] reporting the second positioning data over an interface 2 of the wireless communication system. The interface 2 is typically a standardized interface according to any wireless communication standard, e.g. according to the 3GPP specifications of LTE).
38.  See Claim 1





Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wigren-1 teaches for each cell of the plurality of cells, the information that defines the transformation of the initial vertical surface model into the new vertical surface model  (See Wigren-1 [0132]-[0133] “when `ellipsoid point with altitude and uncertainty ellipsoid` is used together with `Position Data`, indicating that `fingerprinting/AECID` has been used to arrive at the result, enforces the reported geographical format to be interpreted as a `point with uncertainty cylinder’” thus ‘position data’ defines transformation).
Wigren-1 does not teach the information that defines the transformation of the initial vertical surface model into the new vertical surface model comprises: a translation vector that defines a translation of augmented corners in three-dimensional space; and a three-dimensional scaling matrix; wherein, together, the translation vector and the three-dimensional scaling matrix define the transformation of the initial vertical surface model into the new vertical surface model, where parent claims 1 and 2 note that said information that defines the transformation of the initial vertical surface model is signaled from the first node to the second node.
Based on examiner’s search, these steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Therefore Claim 3 comprises a particular combination of elements which is neither taught nor suggested by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647